Manning J.:
The writ of replevin is in the name of E. & J. Can-field, plaintiff. In the affidavit annexed to the writ, John Canfield is described as the plaintiff, and the declaration is in the name of Edmund Canfield and John Canfield. Defendant made a motion to quash the writ and subsequent proceedings, but did not enter his appearance in the cause, or further appear therein after the motion was denied. The writ of replevin was a nullity, as no person was named in it as plaintiff. E. & J. Canfield, the proceedings show, was the name of a partnership. Partners can not sue in the name of the firm.
The judgment is reversed with costs.
The other Justices concurred.